--------------------------------------------------------------------------------

Exhibit 10.1

This Amending and Termination Agreement dated effective as of October 31, 2011
made among:

> > > > Micro Express Holdings Inc. and Sterling Group Ventures Inc.
> > > > Corporations having a mailing address at
> > > > 308-1228 Marinaside Cr.
> > > > Vancouver, B.C V6Z 2W4
> > > > 
> > > > 
> > > > (collectively "Micro Express")

and

> > > > Beijing Mianping Salt Lake Research Institute
> > > > 10-302 No. 2 Building, No. 10 Garden
> > > > Minzu University Road South
> > > > Haidian District, Beijing 100081
> > > > 
> > > > 
> > > > Tibet Sunrise Mining Development Ltd.
> > > > A20 Gesanlinka, 131 Jinzhu Road West, Lhasa
> > > > 
> > > > 
> > > > (both together collectively "Sunrise")

Whereas Micro Express entered into an Agreement dated September 16, 2005 with
Beijing Mianping Salt Lake Research Institute for the development of the
Dangxiongcuo (DXC) Salt Lake Project located in Nima County, Tibet ( the "
Agreement") and Tibet Sunrise Mining Development Ltd. is actual control person
of Beijing Mianping Salt Lake Research Institute, and

Whereas the parties now agree to terminate the Agreement and return any interest
in the Agreement delivered to either party. In that respect both parties agree
to execute quitclaims of any interest in and to the aforesaid Agreement and
interests or assets of the other related thereto as detailed herein.

Now Therefore in consideration of these premises the parties do hereby agree as
follows:

1.     
Upon receipt of full payment by Micro Express of ten million RMB (10,000,000
RMB) from Sunrise, the Agreement and amendments thereto, if any, shall be deemed
to be null and void effective immediately. When Sunrise completes its
shareholder's change and increases its registered capital to RMB 100 million
Yuan, Sunrise warrants and agrees to pay the aforesaid ten million RMB to Micro
Express immediately in exchange of the original receipts in total amount of
6,218,451 Yuan which Micro Express has spent for the DXC project and the receipt
of 3,781,549 Yuan from Micro Express.
  2.     
Each of the parties agrees to execute quitclaims of any interest in and to the
Agreement and any amendments thereto when ten million RMB is fully paid to Micro
Express.
  3.     
Should payment of the ten million RMB not be paid within the time limit set out
herein and should such default continue for a period of 30 days from the date of
payment set out herein, then Sunrise shall be responsible for paying Micro
Express accrued interest at a daily rate of 0.3% as a penalty and Sunrise
acknowledges and agrees to make such payment upon receipt of demand from Micro
Express for said payment. Receipt of any notice by Sunrise from Micro Express
will be deemed to have occurred five days after mailing of such demand to
Sunrise or two days after couriering such demand to Sunrise or one day after
e-mailing or faxing such demand to Sunrise. The termination of the Agreement
shall not occur until payment is made. Micro Express has right to claim damages
on original agreement and mineral rights related to the project. Micro Express
shall take any and all legal action to force payment of any funds owed hereunder
by Sunrise to Micro Express.
  4.     
Upon closing of this agreement and termination of the Agreement, Micro Express
shall be free and clear of any liabilities related in any way to the Agreement
and shall be held harmless by Sunrise for any and all third party liabilities
occasioned by the terms and conditions of the Agreement, third party contracts
related thereto and any operations carried out on the DXC project, the subject
matter of the Agreement.
  5.     
This agreement may be signed in counterpart and a facsimile signature will be
accepted as an original. In witness whereof the parties hereto have executed
this agreement effective as of the date set forth above.
 

Micro Express Holdings Inc.         Per: /s/ Richard Shao        Tibet Sunrise
Mining Development Ltd.        Per: /s/ ling Zheng        Sterling Group
Ventures Inc.    Per: /s/ Richard Shao        Beijing Mianping Salt Lake
Research Institute        Per: /s/ ling Zheng   

--------------------------------------------------------------------------------